Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-8, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutz et al. US 2012/0263531.  Rutz et al. disclose a paving machine (F) comprising:
A frame, a screed (E), an distribution auger (7), a tamper bar (19), a density sensor module (M) including density sensors (10) mounted to the screed and/or the road paver (F) and configured to measure a density of an asphalt mat (D), as the screed passes over the asphalt mat.  A satellite navigation system (G, 8) configured to provide location and position data where and when the density sensor module makes density readings of the asphalt layer (D) passing under the screed (E).  And a controller (Z) configured to receive density data from the density sensor module, location, position and time data from the satellite navigation system (G), Temperature data from a temperature sensor.  


With respect to claim 2 Rutz et al. disclose the density sensor is configured to send density data to an electronic control unit (9) in the operators cabin such that the central computer (Z) can operate the paving machine automatically or it guides the respective operator.  [0023].

With respect to claims 3-6 Rutz et al. disclose operation of the road paver (F) can be optimized by using the density data from the density sensor module (M) to control and adjust operational parameters of the road paver, such as screed height/down-pressure,
paving machine speed,  tamper stroke and speed, auger height and speed.  [0017, 31, 34, 37, 45].  

With respect to claims 7, 8 Rutz et al. disclose the density sensor module (M) is configured to send density data to the controller (9, Z) wherein the controller (Z) configured to receive density data from the density sensor module, location, position and time data from the satellite navigation system (G), Temperature data from a temperature sensor and make adjustments to the operational parameters of the road paver (F) in order to optimize performance of the paving process and achieve a desired asphalt mat density.  Wherein the controller (Z) further includes a documentation module to store density, temperature and location data.  [0017, 31, 34, 37, 45].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 9, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutz et al. US 20120263531 in view of Targosz US 2009/0287423.  Rutz et al. disclose a paving machine and method comprising a road paver (F) having a plurality of density sensors (10) and a density sensor module (M) configured to sense a density of an asphalt paving material (A) after passing under: the tamper (19), the screed (E) and a pressure bar (21). What Rutz et al. do not disclose is a density sensor that also provides information regarding segregation of the asphalt material (A).  However, Targosz teach it is known to monitor the compaction and segregation of asphalt paving material during the paving process and provides a “compaction and segregation” sensor (312) mounted 


on the paving machine for scanning a paved asphalt surface to determine the density and detection of segregation in the asphalt mat.  [0075].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road paver of Rutz et al. with the density and segregation sensor taught by Targosz in order to optimize the paving process and the paved asphalt layer (D).

With respect to claim 17 Rutz et al. disclose a method of paving a roadway comprising the steps of:
Providing a road paver (F) to a job site for paving an asphalt roadway.  The road paver 
	(F) having a plurality of density sensors (10) and a density sensor module (M)
configured to sense a density of an asphalt paving material (A) after passing 
under: the tamper (19), the screed (E) and a pressure bar (21). 
Measuring a density of an asphalt mat under each density sensor.
Sending the density data to a control unit (9, Z).
Using the control unit (9, Z) to optimize road paver operational parameters, such as 
	paver speed, auger height and speed, tamper stroke and speed as well as 
screed height/down pressure.
What Rutz et al. do not disclose is a density sensor that also provides information regarding segregation of the asphalt material (A).  However, Targosz teach it is known to monitor the compaction and segregation of asphalt paving material during the paving process and provides a “compaction and segregation” sensor (312) mounted on the 

paving machine for scanning a paved asphalt surface to determine the (density/compaction rate) and detection of segregation in the asphalt mat.  [0075]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road paver of Rutz et al. with the density and segregation sensor taught by Targosz in order to optimize the paving process and the paved asphalt layer (D).

Allowable Subject Matter
Claims 10-16 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Applicant’s amendment filed 7/23/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are not anticipated nor obvious in light of the prior art of record.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rutz et al. and Targosz.

8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				9/15/2021